Citation Nr: 0516789	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  02-04 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of a right knee injury, currently rated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from July 1965 to August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating determination 
of a regional office (RO) of the Department of Veterans 
Affairs (VA).  

In July 2002, the veteran appeared at a hearing before a 
local hearing officer at the RO.  


FINDINGS OF FACT

1.  A 30 percent rating has been in effect for instability of 
the right knee under Diagnostic Code 5257 for over 20 years. 

2.  The veteran's service-connected right knee disability is 
manifested by x-ray evidence of arthritis with pain, fatigue, 
weakness, and fatigue which results in additional functional 
loss so as to limit flexion to approximately 100 degrees; 
there is no limitation of extension. 


CONCLUSIONS OF LAW

1.  The 30 percent rating based on instability associated 
with the veteran's service-connected postoperative residuals 
of a right knee injury is protected.  38 C.F.R. § 3.951(b) 
(2004). 

2.  The criteria for an evaluation in excess of 30 percent 
for postoperative residuals of a right knee injury based upon 
instability or subluxation have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2004).

3.  The criteria for a separate 10 percent evaluation (but no 
higher) for postoperative residuals of a right knee injury 
with arthritis based upon limitation of motion have been met.  
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the September 
2000 rating determination, the February 2002 statement of the 
case, the August 2002, September 2002, and February 2004 
supplemental statements of the case, and the August 2003 VCAA 
letter, have informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in the statement of the case and the 
supplemental statements of the case and in the VCAA letter 
the appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying the relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that the August 2003 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

In this case, the RO's decision to deny the claim in 
September 2000 came before notification of the veteran's 
rights under the VCAA.  It is arguable that the VCAA notice 
was not timely.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The Board finds, however, that any defect with 
respect to the timing of the VCAA notice in this case was 
harmless error for the reasons specified below.  After the 
rating action on appeal was promulgated, the RO did provide 
notice to the claimant in August 2003 regarding what 
information and evidence was needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his or her possession that pertains to the 
claim.  Additional evidence was received subsequent to the 
letter.  Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on this claim have been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded a VA examination and a personal hearing in 
connection with his claim.  The requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met  Significantly, no additional 
pertinent evidence has been identified by the appellant as 
relevant to the issue on appeal.  Under the circumstances of 
this particular case, no further action is necessary to 
assist the appellant.



Increased Evaluation Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Diagnostic Code 5003 (5010) provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups.  Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned. Note (1) to Diagnostic Code 5003 states that the 20 
and 10 percent ratings based on X-ray findings, above, will 
not be combined with ratings based on limitation of motion.  
Id.

Under Diagnostic Code 5256, ankylosis of the knee in flexion 
between 10 degrees and 20 degrees warrants a 40 percent 
evaluation.  Ankylosis in flexion between 20 degrees and 45 
degrees warrants a 50 percent evaluation.  Extremely 
unfavorable ankylosis of the knee, in flexion at an angle of 
45 degrees or more warrants a 60 percent rating.  38 C.F.R. 
§ 4.71a Diagnostic Code 5256.

38 C.F.R. §  4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability; a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability; and a 30 percent rating when there is 
severe recurrent subluxation or lateral instability.

Limitation of motion of the knee is addressed in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent rating where flexion of the 
leg is limited to 60 degrees; 10 percent rating where flexion 
is limited to 45 degrees; 20 percent rating where flexion is 
limited to 30 degrees; and 30 percent rating where flexion is 
limited to 15 degrees.  Diagnostic Code 5261 provides for a 
zero percent rating where extension of the leg is limited to 
5 degrees; 10 percent rating where extension is limited to 10 
degrees; 20 percent rating where extension is limited to 15 
degrees; a 30 percent rating where extension is limited to 20 
degrees; a 40 percent rating where extension is limited to 30 
degrees; and a 50 percent rating where extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.

Under the provisions of DC 5262 (impairment of the tibia and 
fibula), a 40 percent evaluation is warranted when there is 
nonunion of the tibia and fibula, with loose motion, and a 
brace is required; if there is malunion of the tibia and 
fibula with knee or ankle disability, a 30 percent evaluation 
is warranted when the disorder is marked, a 20 percent 
evaluation is warranted when the disorder is moderate, and a 
10 percent evaluation is warranted when the disorder is 
slight.  Though the rating schedule does not provide a 
noncompensable rating under this diagnostic code, one will be 
assigned where the rating criteria for a compensable 
evaluation are not met. 38 C.F.R. § 4.31.

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).

Analysis

The veteran maintains that an increased evaluation is 
warranted for his service-connected postoperative residuals 
of a right knee injury.  The Board notes that service 
connection for postoperative residuals of a right knee injury 
was granted in a March 1977 rating determination, with a 30 
percent disability evaluation being assigned under Diagnostic 
Code 5257.  It appears from a reading of that rating decision 
that the RO found evidence of instability in medical records, 
and the Board therefore must conclude that the RO assigned 
the 30 percent rating under Code 5257 to compensate the 
veteran for instability which it must have viewed as severe 
at that time.  Although current medical records suggest that 
there may be no severe recurrent subluxation or lateral in 
stability as required by Code 5257, the 30 percent rating 
under that Code has been in effect since 1977.  Since the 
rating has been in effect for more than 20 years, it is 
protected and may not be reduced absent fraud.  38 C.F.R. 
§ 3.951(b).  There is no suggestion of fraud in this case, 
and the Board therefore finds that the current 30 percent 
rating under Diagnostic Code 5257 may not be reduced even if 
there is no current evidence of severe recurrent subluxation 
or lateral in stability.  

With regard to the question of whether a rating in excess of 
30 percent is warranted under Code 5257, the Board points out 
that a 30 percent rating is the highest rating available 
under that Code.  Looking to other potentially applicable 
Codes, ratings in excess of 30 percent are available under 
Code 5256 for ankylosis of the knee, but in the present case 
there is no evidence of ankylosis.  As to Diagnostic Code 
5262, the Board notes that there have been no findings of 
nonunion or malunion of the tibia and fibula. 

There is, however, evidence of degenerative changes.  For 
example, a May 2000 MRI of the right knee revealed severe 
arthritic changes with bone on bone contact in the medial 
compartment.  An August 2000 examination resulted in a 
diagnosis of tricompartmental degenerative joint disease of 
the right knee with anterior cruciate rupture.  X-ray studies 
in 2001 also revealed degenerative joint disease.

At his July 2002 hearing, the veteran reported that he could 
not walk more than 30 yards without pain.  He stated that he 
was using a brace and a cane.  He reported that he had pain 
even when sleeping.  The veteran also testified that his knee 
would give out and cause him to fall.  He further reported 
that he could not drive more than 50 miles before his knee 
would begin to hurt.  The veteran testified that he had pain 
in his knee even after receiving an injection.  Treatment 
records submitted at the time of the hearing reveal that the 
veteran received several injections into his knee for pain.  

Treatment records received subsequent to the hearing reveal 
that at the time of a January 2002 visit, the veteran was 
seen with complaints of pain.  Range of motion was from 0 to 
100 degrees.  The veteran had 2+ MCL pseudolaxity.  Lachman's 
and drawer signs were negative.  McMurray testing revealed 
pain but no click or pop.  At the time of a March 2003 visit, 
the veteran reported having fairly severe knee pain after 
walking only 100 feet.  The veteran indicated that he had 
tried all forms of conservative treatment in the past, 
including canes, braces, medications, and creams.  Physical 
examination revealed range of motion from 0 to 100 degrees.  

At the time of a June 2003 VA examination, the veteran again 
stated that he was able to only walk 100 feet before having 
severe knee pain.  He reported no instability or giving way.  
The examiner indicated that there were no episodes of 
dislocation or recurrent subluxation.  The examiner stated 
that the veteran had significant restriction with walking, 
bending while driving, and with prolonged sitting.  Flexion 
was from 0 to 100 degrees.  The veteran had normal stability; 
negative McMurray's, Lachman's and Drawer's; and no weakness.  
There was mild tenderness all over.  Pain was noted to be 
present at the end of motion.  

At this point the Board notes that separate ratings may be 
assigned for knee disability under Diagnostic Codes 5257 and 
5003 where there is X-ray evidence of arthritis in addition 
to recurrent subluxation or lateral instability.  See 
generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.   

In this case, the veteran has been shown to have arthritis of 
the knee joint and there is limitation of motion with 
objective evidence of pain and tenderness.  It appears that 
flexion is limited to approximately 100 degrees at which 
point pain is elicited.  Under Code 5260 for limitation of 
flexion, a 10 percent rating requires evidence of limitation 
of flexion to 45 degrees.  However, because there is x-ray 
evidence of arthritis and objective limitation of motion, a 
10 percent rating is warranted under Code 5010 even though 
flexion to 100 degrees would not otherwise be compensable 
under Code 5260.  It appears clear that even when considering 
additional functional loss due to pain, weakness, fatigue, 
and incoordination, the limitation of flexion does not more 
nearly approximate the 30 degree point at which the next 
higher rating of 20 percent would be warranted.  In sum, the 
Board finds that a separate 10 percent rating is warranted 
for x-ray evidence of arthritis with otherwise noncompensable 
limitation of motion.  

The evidence does not show any limitation of extension, and 
application of the criteria of Code 5261 is therefore not 
warranted. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in frequent periods 
of hospitalization.  Moreover, the veteran there have been no 
objective medical findings that the veteran's right knee 
disorder solely prevents him from maintaining employment.  In 
the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).




ORDER

An evaluation in excess of 30 percent for postoperative 
residuals of a right knee injury based upon instability or 
subluxation is not warranted.  To that extent, the appeal is 
denied. 

A separate 10 percent evaluation for postoperative residuals 
of a right knee injury with arthritis, based upon limitation 
of flexion, is warranted.  To this extent, the appeal is 
granted subject to regulations governing monetary benefits.




	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


